             Case: 4:18-cr-00697-HEA Doc. #: 55 Filed: 07/15/19 Page: 1 of 2 PageID #: 112
                                                     U.S. Department of Justice

                                                                   United States Attorney
                                                                   Eastern District of Missouri

                                                                   Violent Crime Unit
LINDA LANE                                                         Thomas F. Eagleton U.S. Courthouse   Direct: (314) 539-2772
Assistant United States Attorney                                   111 South 10th Street, Rm. 20.333    Office: (314) 539-2200
                                                                   St. Louis, Missouri 63102              Fax: (314) 539-3887


                                                            July 15, 2019

           VIA ELECTRONIC SERVICE
           Mr. Robert Taaffe, Jr.
           1015 Locust, Suite 725
           St. Louis, Missouri 63101


                      In re:         Notice of intent to introduce evidence pursuant to Rule 609
                                     United States v. Steve Williams
                                     Cause No. S1-4:18 CR 697 HEA

           Dear Counsel:

                  This letter serves as notice that the United States of America will use your felony
           convictions to cross-examine you pursuant to Federal Rule of Evidence 609 if you testify at trial.
           Specifically, the United States of America may introduce your following convictions during
           cross-examination:

                •     September 1, 2000, conviction in the St. Louis City Circuit Court, for two counts of
                      Distributing Controlled Substance Near Schools, which occurred on or about January 3,
                      2000;
                •     April 3, 2003, conviction in the St. Louis City Circuit Court, for two counts of Possession
                      of a Controlled Substance Except 35 Grams or Less of Marijuana, which occurred on or
                      about September 29, 2002; and
                •     January 9, 2007, conviction in the Mississippi County Circuit Court-Charleston,
                      Missouri, for Endangering a Person in Department of Corrections-Bodily Fluids, which
                      occurred on or about January 3, 2006.

                   The United States= inquiry about these prior convictions will extend to, among other
           things, whether the conviction was obtained, when the conviction was obtained, and for what
           crime the conviction was obtained. See United States v. Wesley, 990 F.3d 360, 366 (8th Cir.
           1993) (citations omitted); United States v. Bogers, 635 F.2d 749, 750 (8th Cir. 1980).

                      Please do not hesitate to contact me if you have any questions.

                                                    Very truly yours,

                                                    JEFFREY B. JENSEN
                                                    United States Attorney

                                                    /s/ Linda Lane
         Case: 4:18-cr-00697-HEA Doc. #: 55 Filed: 07/15/19 Page: 2 of 2 PageID #: 113
April 3, 2017
Page 2


                                             BY: LINDA R. LANE
                                             Assistant United States Attorney


       Encl.

       cc: Clerk, United States District Court (w/out encl.)
           Robert Taaffe, Attorney for Defendant
